Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent to vacate, as academic, a complaint and warrant issued under Kangs County Docket No. 9K045019 in a case entitled People v Brown in the Supreme Court, Kings *415County, under indictment No. 9463/89. Application to prosecute the proceeding as a poor person.
Upon the papers filed in support of the application and the papers filed in relation thereto, it is
Ordered that the application to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
By order of the Supreme Court, Kings County, entered May 25, 2005, the complaint and warrant issued under Kings County docket No. 9K045019 were vacated and the docket dismissed. Thus, the instant petition has been rendered academic. Adams, J.P., Ritter, Goldstein and Fisher, JJ., concur.